ICJ_089_Lockerbie_LBY_USA_1992-04-14_ORD_01_NA_02_FR.txt. 132

DÉCLARATION DE M. NI

[Traduction]

La Cour se trouve confrontée a une situation extraordinaire qui n’est
cependant pas tout à fait sans précédent. Elle découle du fait que la même
affaire a été soumise simultanément au Conseil de sécurité et à la Cour.

Le 21 janvier 1992, le Conseil de sécurité de l'Organisation des
Nations Unies a adopté une résolution dans laquelle il a demandé instam-
ment au Gouvernement libyen d’apporter une réponse complète et effec-
tive aux demandes formulées par le Conseil à propos de la destruction de
l'appareil assurant le vol 103 de la Pan Am au-dessus de Lockerbie, en
Ecosse, le 21 décembre 1988, et prié le Secrétaire général de rechercher la
coopération du Gouvernement libyen en vue d’apporter une réponse
complète et effective à ces demandes.

Le 3 mars 1992, la Libye a déposé deux requêtes distinctes introduisant
des instances contre le Royaume-Uni et les Etats-Unis d’ Amérique, dans
lesquelles elle priait la Cour de dire et juger, entre autres, que les deux
Etats susmentionnés avaient violé leurs obligations juridiques à l’égard de
la Libye en vertu des dispositions de la convention de Montréal. Le même
jour, la Libye a soumis deux demandes distinctes en indication de mesures
conservatoires pour que la Cour enjoigne au Royaume-Uni et aux Etats-
Unis d'Amérique de s’abstenir de prendre certaines mesures.

Le 31 mars, le Conseil de sécurité a adopté sa résolution 748 (1992),
dans laquelle il a décidé d’imposer des sanctions si la Libye ne s’était pas
conformée, le 15 avril au plus tard, aux dispositions de cette résolution.

La question se pose de savoir si le Conseil de sécurité et la Cour peuvent
maintenant exercer leurs fonctions respectives simultanément en ce qui
concerne le différend entre la Libye, d’une part, et le Royaume-Uni et les
Etats-Unis, de l’autre. On peut arguer, au nom du Conseil de sécurité,
qu’aux termes de l’article 24 de la Charte des Nations Unies les Membres
de l’Organisation confèrent au Conseil de sécurité la responsabilité prin-
cipale du maintien de la paix et de la sécurité internationales afin d’assu-
rer l’action rapide et efficace de l'Organisation. D’un autre côté, cepen-
dant, on peut soutenir aussi que l’article 92 de la Charte des Nations Unies
stipule que la Cour internationale de Justice constitue l’organe judiciaire
principal des Nations Unies et qu’aux termes de l’article 36 de son Statut
la Cour a reçu le pouvoir de régler «tous les différends d’ordre juridique
ayant pour objet: a) l’interprétation d’un traité; b) tout point de droit
international...»

Sur ce point, la jurisprudence de la Cour n’est pas sans étre d’un certain
secours. Ne serait-ce que pendant les années quatre-vingt, nous avons
Vaffaire du Personnel diplomatique et consulaire des Etats-Unis à Téhéranet
l'affaire des Activités militaires et paramilitaires au Nicaragua et contre

22
CONVENTION DE MONTRÉAL DE 1971 (DÉCL. NI) 133

celui-ci, Dans la première affaire, sur laquelle la Cour a statué en 1980, le
Conseil de sécurité avait précédemment adopté des résolutions et le
Secrétaire général avait même constitué une commission d’établissement
des faits avec l’accord des deux parties. Cela n’a pas empêché la Cour
d'exercer sa fonction judiciaire. Dans son arrêt, la Cour a fait observer
que, lorsque le Conseil de sécurité avait adopté sa résolution 461 (1979),

«il ne semble être venu à l’esprit d’aucun membre du Conseil qu'il y
eût ou pit y avoir rien d’irrégulier dans l’exercice simultané par la
Cour et par le Conseil de sécurité de leurs fonctions respectives. Le
fait n’est d’ailleurs pas surprenant.» (C.1.J. Recueil 1980, p. 21,
par. 40.)

Comparant les relations entre le Conseil de sécurité et l’Assemblée
générale et les relations entre le Conseil de sécurité et la Cour, la Cour a dit
ceci dans cet arrêt:

«Alors que l’article 12 de la Charte interdit expressément à
l’Assemblée générale de faire une recommandation au sujet d’un
différend ou d’une situation à l’égard desquels le Conseil remplit ses
fonctions, ni la Charte ni le Statut n’apportent de restriction sem-
blable à l'exercice des fonctions de la Cour. Les raisons en sont
évidentes: c’est à la Cour, organe judiciaire principal des
Nations Unies, qu’il appartient de résoudre toute question juridique
pouvant opposer des parties à un différend; et la résolution de ces
questions juridiques par la Cour peut jouer un rôle important et
parfois déterminant dans le règlement pacifique du différend. C’est
d’ailleurs ce que reconnaît l’article 36, paragraphe 3, de la Charte, qui
prévoit expressément :

«En faisant les recommandations prévues au présent article, le
Conseil de sécurité doit aussi tenir compte du fait que, d’une
manière générale, les différends d’ordre juridique devraient être
soumis par les parties à la Cour internationale de Justice confor-
mément aux dispositions du Statut de la Cour.» (Ibid. p. 22,
par. 40.)

L’arrét rendu par la Cour dans l'affaire du Nicaragua va dans le même
sens que son raisonnement dans l'affaire du Personnel diplomatique et
consulaire des Etats-Unis à Téhéran. Dans cet arrêt, la Cour a déclaré ce qui
suit:

«Tant que le Conseil n’a pas fait la constatation visée à l’article 39,
les différends doivent être résolus par les modes de règlement pacifi-
que prévus à l’article 33, y compris le règlement judiciaire; d’ailleurs,
même après une constatation faite en application de l’article 39, il n’y
a pas forcément incompatibilité entre l’action du Conseil de sécurité
et une décision judiciaire prise par la Cour.» (C.I.J. Recueil 1984,
p. 432, par. 90; les italiques sont de moi.)

23
CONVENTION DE MONTREAL DE 1971 (DECL. NI) 134

Dans le même esprit, la Cour a exprimé l’avis que «le fait qu’une ques-
tion est soumise au Conseil de sécurité ne doit pas empécher la Cour d’en
connaître, et que les deux procédures peuvent être menées parallèlement »
(C.LJ. Recueil 1984, p. 433, par. 93). La Cour a alors poursuivi en disant:

«Il faut ici souligner que l’article 24 de la Charte des Nations
Unies dispose que:

«Afin d’assurer l’action rapide et efficace de l’Organisation, ses
Membres confèrent au Conseil de sécurité la responsabilité princi-
pale du maintien de la paix et de la sécurité internationales... »

Ce n’est donc pas une responsabilité exclusive que la Charte
confère à cette fin au Conseil de sécurité. ... Le Conseil a des attribu-
tions politiques; la Cour exerce des fonctions purement judiciaires.
Les deux organes peuvent donc s'acquitter de leurs fonctions
distinctes mais complémentaires à propos des mêmes événements. »
Ubid., p. 434-435, par. 95.)

II ne faut pas négliger, ici, la mention de fonctions complémentaires. Les
deux organes traitent certes de la même question, mais leur attention ne se
porte pas sur les mêmes points. Dans la présente affaire, le Conseil de
sécurité, en sa qualité d’organe politique, se préoccupe surtout de l’élimi-
nation du terrorisme international et du maintien de la paix et de la sécu-
rité internationales, tandis que la Cour internationale de Justice, en tant
que principal organe judiciaire de l'Organisation des Nations Unies, se
préoccupe davantage de procédures juridiques comme les questions
d’extradition et les procédures concernant la poursuite des délinquants,
l'évaluation des dommages, etc. Mais ces fonctions peuvent être liées les
unes aux autres. Les relations entre les deux organes doivent être caracté-
risées par une coordination et une coopération et non par une concur-
rence ou une exclusion réciproque.

Cela dit, je vais maintenant exposer mes vues concernant la demande
en indication de mesures conservatoires présentée par le requérant. Je
considère que, par-dessus tout, il se pose la question de savoir si la Libye
peut maintenant invoquer juridiquement une voie de recours en vertu de
la convention de Montréal de 1971, qui est l’instrument sur lequel elle se
fonde principalement pour introduire ses instances devant la Cour. L’ar-
ticle 14, paragraphe 1, de la convention de Montréal de 1971 se lit comme
suit:

«Tout différend entre des Etats contractants concernant l’inter-
prétation ou l’application de la présente convention qui ne peut pas
être réglé par voie de négociation est soumis à l’arbitrage, à la
demande de l’un d’entre eux. Si, dans les six mois qui suivent la date
de la demande d’arbitrage, les parties ne parviennent pas à se mettre
d’accord sur l’organisation de l’arbitrage, l’une quelconque d’entre
elles peut soumettre le différend à la Cour internationale de Justice,
en déposant une requête conformément au Statut de la Cour.»

24
CONVENTION DE MONTRÉAL DE 1971 (DÉCL. NI) 135

Pour déterminer si elle devrait ou non maintenant faire droit à la
demande du requérant, la Cour devrait tout d’abord statuer sur cette ques-
tion temporelle qu’est le délai de six mois prévu pour l’organisation de
l'arbitrage. Le délai ainsi stipulé ne peut pas être méconnu selon le bon
vouloir de l’une ou l’autre des Parties. Il n’y a pas eu de refus de l’arbitrage
de la part des défendeurs. A ce jour, il n’y a pas eu de négociation à cette
fin entre les Parties. Il est clair que, depuis la lettre du 18 janvier 1992 dans
laquelle le requérant a demandé aux défendeurs leur accord concernant
larbitrage, ce délai de six mois n’a pas encore expiré. Il est prématuré
pour le requérant de présenter maintenant une voie de recours à la Cour.
Telle est la question à laquelle il faut d’abord répondre, tel est le seuil à
franchir, avant de pouvoir statuer sur toute autre question.

Je conviens, avec la majorité de mes collègues, que la demande en indi-
cation de mesures conservatoires doit être rejetée. À mon avis, toutefois,
elle devrait être rejetée pour le seul motif que la condition temporelle
stipulée à l’article 14, paragraphe 1, de la convention de Montréal de 1971
n’est pas remplie, sans avoir à statuer simultanément sur les autres ques-
tions, comme l’existence des droits revendiqués par le requérant, le risque
d’un préjudice irréparable, l’urgence, etc. En conséquence, le requérant
ne peut pas se voir refuser le droit de saisir la présente Cour conformé-
ment aux dispositions de la convention de Montréal de 1971 si le différend
subsiste encore plusieurs mois et si le requérant le souhaite.

(Signé) Ni Zhengyu.

25
